Citation Nr: 0945291	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-39 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for pes planus with plantar fasciitis of the right foot.

2.  Entitlement to an initial rating in excess of 10 percent 
for pes planus with plantar fasciitis of the left foot.

3.  Entitlement to an initial rating in excess of 10 percent 
for right ankle strain with resolved stress fracture.  

4.  Entitlement to an initial rating in excess of 10 percent 
for left ankle strain with resolved stress fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran had active service from April 2002 to November 
2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Offices (RO) which granted service connection for 
pes planus with plantar fasciitis of the right and left foot, 
rated at 10 percent; left ankle strain with resolved stress 
fracture, rated at 10 percent; and residual status post right 
ankle strain, rated as non-compensable; all effective 
December 1, 2004.

By way of history, the Board notes that in July 2006, the RO 
assigned a 10 percent rating for residual status post right 
ankle strain, effective December 1, 2004.  The Veteran 
appealed this decision as well.

The Veteran's representative composed a brief dated in 
November 2009 alleging that the Veteran is entitled to a 
Manlincon remand for his claim of entitlement to service 
connection for a psychiatric disability to include PTSD.  No 
such claim is of record and thus it appears that this 
assertion was in error.  However, the appeal was certified to 
the Board in January 2008 so it may be possible that a 
temporary folder exists at the RO containing an adjudication 
of a psychiatric claim.  The Board declines to take 
jurisdiction of the issue as there is no clear indication 
that the issue was ever adjudicated.  Thus, the matter is 
referred to the RO.  

Furthermore, in February 2005, the Veteran asserted that he 
was unable to work due to his ankle and foot disabilities.  
In his February 2007 VA examination, the examiner noted that 
the Veteran was an airplane mechanic, which required heavy 
physical labor.  However, due to his foot and ankle pain he 
could no longer perform that job and was being re-trained for 
a semi sedentary job. 

If the Veteran or the record reasonably raises the question 
of whether he is unemployable due to the disability for which 
an increased rating is sought, then part and parcel to that 
claim for an increased rating is whether a total rating based 
on individual unemployability (TDIU) as a result of that 
disability is warranted.  See Rice v. Shinseki, No. 06-1445 
(U.S. Vet. App. May 6, 2009).

In this case, the February 2005 VA examination suggests that 
the Veteran is unable to perform his job as an airplane 
mechanic.  However, the 2007 examination indicated that the 
Veteran was training for new employment and was in school.  
While the evidence shows that the Veteran may not be able to 
work as an airplane mechanic, there is no indication that he 
is unable to work in a more sedentary environment 
particularly given the re-training he is undergoing.  Given 
these facts at this time, there is no need to consider 
referral on the issue of TDIU under 38 C.F.R. § 4.16(b).  If 
the Veteran is unable to obtain employment solely due to his 
foot and ankle disabilities, he is encouraged to re-apply for 
benefits.


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus with plantar fasciitis 
is manifested by in-grown toenails, pain, stiffness, swelling 
and normal gait.  There is no evidence of marked deformity or 
characteristic callosities.

2.  The Veteran's bilateral ankle disabilities are manifested 
by pain, weakness, instability, dorsiflexion to 15 degrees 
and plantar flexion to 45 degrees.  There is no evidence of 
marked limitation of motion.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in 
excess of 10 percent for right foot pes planus with plantar 
fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.459, 4.71a, Diagnostic Code (DC) 5276 (2009).

2.  The criteria for entitlement to an initial rating in 
excess of 10 percent for left foot pes planus with plantar 
fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.459, 4.71a, DC 5276 (2009).

3.  Prior to February 21, 2007, the criteria for an initial 
rating in excess of 10 percent for right ankle strain with 
resolved stress fracture have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.40, 4.45, 4.71a, DC 5010, 5271 (2009).

4.  The criteria for an initial rating to 20 percent, from 
February 21, 2007, for right ankle strain with resolved 
stress fracture have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 
4.71a, DC 5010, 5271 (2009).

5.  Prior to February 21, 2007, the criteria for an initial 
rating in excess of 10 percent for left ankle strain with 
resolved stress fracture have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.40, 4.45, 4.71a, DC 5010, 5271 (2009).

6.  The criteria for an initial rating to 20 percent, from 
February 21, 2007, for left ankle strain with resolved stress 
fracture have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
DC 5010, 5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486.

The Veteran's claims arise from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records, pertinent treatment 
records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, VA 
treatment records and afforded the Veteran two VA 
examinations.  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the Veteran's claims file.  Therefore, VA has substantially 
complied with the notice and assistance requirements and the 
Veteran is not prejudiced by a decision on the claims at this 
time.

II.  Pertinent Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the Veteran's claim is to be considered. See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Moreover, in evaluating musculoskeletal disabilities, the 
Board must also consider additional functional limitation due 
to factors such as pain, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2009).

III.  Analysis 

Pes Planus with Plantar Fasciitis

An April 2005 rating decision granted service connection for 
bilateral pes planus with plantar fasciitis and assigned 10 
percent evaluations, effective December 1, 2004.  The 10 
percent evaluations have been in effect throughout the rating 
period on appeal.

The Veteran's pes planus has been evaluated pursuant to 
Diagnostic Code (DC) 5276, under which a 10 percent 
evaluation is warranted where the evidence demonstrates 
moderate flat foot; weight-bearing line over or medial to 
great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral.  
In order to be entitled to the next higher 20 percent 
evaluation, there must be severe disability with objective 
evidence of unilateral marked deformity, pain on manipulation 
and use accentuated, indication of swelling on use and 
characteristic callosities.  If bilateral, a 30 percent 
rating is warranted.  Pronounced pes planus manifested by 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances warrants the assignment of a 30 percent 
rating if unilateral and 50 percent rating if bilateral.  
Additionally, when evaluating musculoskeletal disabilities, 
the Board must consider additional functional limitation due 
to factors such as pain, weakness, fatigability and 
incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).

In evaluating the severity of the Veteran's pes planus, the 
Board notes that, at a February 2005 VA examination, the 
Veteran reported complaints of bilateral foot pain and 
recurrent in grown toenails.  The examiner diagnosed 
bilateral flatfoot with good alignment.  The Veteran stated 
that he wore shoe inserts that were not effective.  He said 
he was unable to walk or stand for prolonged periods.  
Objectively, the Veteran's tibia and fibula were 
unremarkable.  No joint stiffness or pain on motion were 
detected.  However, following repetitive motion the Veteran 
experienced pain, fatigue, weakness or lack of endurance.  
The Veteran displayed no calluses or unusual shoe wear 
pattern.  In addition, he had no hammertoes, arch, clawfoot, 
or other deformities.  His gait was straight, he had normal 
balance and normal acceleration.  The examiner noted 
excellent posture, squatting, supination and pronation and 
added that the Veteran's condition has no effect on his 
occupation as he was unemployed.  Diagnostic records of the 
Veteran's bilateral feet dated in February 2005 revealed 
bones and soft tissue within normal limits and mild hallux 
valgus.

In October 2005, the Veteran reported pain in his feet.  
November 2006 treatment records reveal MRI results of partial 
tear or contusion of the deep tibial talar ligament, possible 
plantar fasciitis, but no osteochondral defect.  The Veteran 
noted that the orthosis helped slightly for the bilateral 
arches but he needs to procure new ones.  

The Veteran received an additional VA examination in February 
2007.  His case file was not available for review.  He 
reported bilateral pain, swelling and stiffness of the feet.  
The Veteran complained of pain on movement and noted that 
about four times a year he used a cane or walker when his 
condition has flared up.  He walked in a slightly guarded 
manner.  He complained of pain on heel and toe gait.  The toe 
caused more pain than heel gait.  When the Veteran had no 
weight on his foot, there was an arc; however, on standing 
the arc is flat.  There was no excessive varus or valgus 
angulation.  Movement of the calcaneus and mid foot produced 
foot pain.  There was also stiffness and evidence of painful 
motion.  The examiner found evidence of weakness, fatigue or 
lack of endurance.  There was no evidence of abnormal weight 
bearing.  The Veteran had mild hallux valgus.  An arch was 
present for non-weight bearing, but the Veteran had no arch 
when weight bearing.  
Chronic bilateral plantar fasciitis was noted.  The examiner 
stated that the Veteran's daily living had not been impacted 
by his feet, however, he was no longer able to engage in 
sports.  

After considering the competent evidence, as detailed in 
pertinent part above, the Board finds that evaluations in 
excess of 10 percent are not warranted for pes planus of the 
bilateral feet.  Indeed, to achieve the next-higher rating 
under DC 5276, the evidence must demonstrate severe acquired 
flatfoot, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  

Here the Veteran did not manifest pronation of either foot or 
characteristic callosities.  Pain on manipulation has been 
shown, but is found to be accounted for in the 10 percent 
evaluation for moderate flatfoot.  Indeed, the Veteran's 
current rating contemplates pain on manipulation and use of 
the feet.  Overall, the disability picture is not found to 
more nearly approximate the criteria for a rating in excess 
of 10 percent under Diagnostic Code 5276 over any portion of 
the rating period on appeal.  

In reaching the above conclusion, the Board recognizes that 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45 
(2007).  The Court has held that where a diagnostic code is 
not predicated on a limited range of motion alone, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  In this case, DC 5276 is not based on limitation of 
motion; therefore, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  In any event, there has been no 
demonstration of additional functional limitation of the feet 
(as distinguished from the ankles) such as to enable a 
finding that the Veteran's disability picture most nearly 
approximates the next-higher 20 percent evaluation for any 
portion of the rating period on appeal.  

The Board has also considered whether the Veteran would be 
entitled to a compensable evaluation under other diagnostic 
criteria related to the foot.  However, these diagnostic 
codes do not apply, as there is no evidence that the Veteran 
has bilateral weak foot (DC 5277), acquired claw foot (pes 
cavus) (DC 5278); metatarsalgia (Morton's disease) (DC 5279); 
hallux rigidus (DC 5281) or hammer toe (DC 5282).  The Board 
considered hallux valgus (DC 5280), however, this DC only 
affords a maximum rating of 10 percent and thus would not 
assist the Veteran in obtaining a higher rating.  Lastly, DC 
5284 provides that injuries of the foot other than those 
addressed by other diagnostic codes are rated at 30 percent 
if severe, 20 percent if moderately severe, 10 percent if 
moderate, and 40 percent with actual loss of use of the foot. 
See 38 C.F.R. § 4.71a, DC 5284.  Here, the Veteran's 
disability is manifested by subjective complaints of foot 
pain affecting his ability to walk, with objective medical 
findings of mild hallux valgus.  There was no impairment of 
gait and assistive devices were used occasionally for 
ambulation.  Additionally, the medical findings show no 
hammertoes, pes cavus deformity, metatarsalgia (Morton's' 
disease), or hallux ridgus deformity.  In view of the above, 
the Board finds that the symptoms are not shown to be 
comparable to moderate injuries of each foot.

At this juncture, the Board notes that, except as otherwise 
provided in the Rating Schedule, separate disability ratings 
may be assigned for distinct disabilities resulting from the 
same injury so long as the symptomatology for one condition 
is not "duplicative of or overlapping with the 
symptomatology" of the other condition. Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).  The critical inquiry in making 
such a determination is whether any of the symptomatology is 
duplicative or overlapping; the Veteran is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban, 6 Vet. App. at 262.  The Veteran and his 
representative assert that he should be rated separately for 
his plantar fasciitis, analogous to DC 5284.  However, the 
Board notes that to grant a separate rating would violate the 
law against pyramiding, which specifically states that the 
evaluation of the same manifestations under various diagnoses 
is to be avoided.  See 38 C.F.R. § 4.14 (2009).  The 
Veteran's plantar fasciitis and pes planus cannot be 
separated for the purpose of rating as the evidence does not 
here clearly establish non-overlapping symptoms attributable 
to each disability.  Consequently, a separate rating is not 
permitted.

In sum, there is no basis for evaluations in excess of 10 
percent for pes planus with plantar fasciitis for any portion 
of the rating period on appeal. As the preponderance of the 
evidence is against the Veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Ankle Strain with Resolved Stress Fracture

An April 2005 rating decision granted service connection for 
left ankle strain with resolved stress fracture, and assigned 
a 10 percent evaluation for left ankle strain and a non 
compensable evaluation for right ankle strain, effective 
December 1, 2004.  In July 2006, the Board assigned a 10 
percent evaluation for right ankle strain with resolved 
stress fracture, effective December 1, 2004.  The 10 percent 
evaluations have been in effect throughout the rating period 
on appeal.

The Veteran's ankle disabilities have been evaluated pursuant 
to DC 5271, under which a 10 percent evaluation is warranted 
where the evidence demonstrates moderate limitation of 
motion.  A 20 percent evaluation is warranted where the 
evidence shows marked limitation of motion.  Unfortunately, 
words such as "moderate" and "marked" are not defined in the 
Rating Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6.  
However, the Schedule for Rating Disabilities also provides 
some guidance by defining full range of motion of the ankle 
as zero to 20 degrees of dorsiflexion and zero to 45 degrees 
of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II (2009).  
Additionally, when evaluating musculoskeletal disabilities, 
the Board must consider additional functional limitation due 
to factors such as pain, weakness, fatigability and 
incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.

The Veteran received a VA examination in February 2005.  He 
reported ankle pain, weakness stiffness and instability.  He 
had no swelling, effusion, tenderness, muscle spasm, joint 
laxity, muscle atrophy, fibrose or bony residuals of the 
fracture.  There was no ankylosis noted and he had no 
abnormal posture or gait.  The Veteran reported 90 percent 
limitation of motion due to flare-ups in the shins and 
ankles.  Examination revealed range of motion as follows: 
left ankle dorsiflexion to 16 degrees and plantar flexion to 
45 degrees, and right ankle dorsiflexion to 20 degrees and 
plantar flexion to 45 degrees.  He did not have pain, 
fatigue, weakness, or lack of endurance with repetitive 
motion.  The examiner noted no effect of the Veteran's 
condition on his daily life.  

In a June 2005 clinical record the Veteran reported 
occasional numbness in the ankles to the mid-feet, of two 
years' duration.  In December 2005, the Veteran noted pain as 
7/10 with motion.  The Veteran continued to use braces.  The 
examiner noted the gross strength of the dorsiflexors and 
plantar flexors were 4-/5 and evertors and invertors are 
3+/5.  August 2006 treatment records show cartilage 
irregularity with osteophyte formation at tibiotalar and 
subtalar joints denoting osteoarthritis.  A small amount of 
fluid was noted on the ankle joint.  A November 2006 MRI 
noted slight edema suggesting tenosynovitis of the right 
ankle.  

The Veteran received an additional VA examination in February 
2007.  He reported bilateral pain, swelling and stiffness of 
the ankles.  The Veteran reported constant ankle pain when 
walking and stated that his ankles were unstable and gave way 
quite frequently.  He took hydrocodone for muscle spasms.  
The Veteran's condition required him to use a cane or walker 
when his condition flared.  Precipitating events included any 
weight-bearing or prolonged standing.  Alleviating factors 
were rest, elevating the feet and taking medication.  The 
Veteran used bilateral ankle braces and insoles in both of 
his shoes.  He was unable to participate in sports.  The 
Veteran complained of pain on movement.  The examiner noted 
edema along the lateral collateral ligament of the left 
ankle.  There was tenderness present on the lateral 
collateral ligaments along the plantar arc and along the 
dorsum of the foot where the extensor tendons at the ankle 
and toes are present.  The Veteran displayed no ankylosis of 
the ankles.  Movement of the ankle joint passively was to 15 
degrees dorsiflexion bilaterally and to 45 degrees plantar 
flexion bilaterally.  The examiner stated that both ankles 
were painful throughout the entire arc of motion and that 
with repetitive use under weight-bearing conditions the range 
of motion diminished.  Specifically, with weight loads, the 
Veteran had dorsiflexion to 5 degrees and plantar flexion to 
45 degrees.  The examiner concluded that pain and weakness 
caused the biggest functional impairment.  

Prior to February 21, 2007, the evidence of record, as 
previously set forth, does not support a higher rating for 
the Veteran's ankles.  For example, upon VA examination in 
2005, there was no swelling, effusion, tenderness, muscle 
spasm, joint laxity, muscle atrophy, fibrose or bony 
residuals of the fracture and the examiner noted no effect of 
the Veteran's condition on his daily life.  Moreover, range 
of motion findings did not reveal more than moderate 
limitation, even when considering DeLuca factors.  However, 
from February 21, 2007, range of motion is found to most 
nearly approximate marked limitation of motion warranting the 
next-higher 20 percent evaluation under DC 5271.  Indeed, at 
the February 2007 examination there was pain throughout the 
range of motion bilaterally and such pain resulted in 
additional limitation of dorsiflexion on repetitive movement.  

While a 20 percent evaluation is warranted for left and right 
ankle strains from February 21, 2007, a rating in excess of 
that amount is not justified.  Indeed, there is no showing of 
ankylosis to warrant a higher evaluation under DC 5270.  No 
other relevant code sections afford a rating in excess of 20 
percent.  



 
ORDER

Entitlement to an initial rating in excess of 10 percent for 
pes planus with plantar fasciitis of the right foot is 
denied.

Entitlement to an initial rating in excess of 10 percent for 
pes planus with plantar fasciitis of the left foot is denied.

Prior to February 21, 2007, entitlement to an initial rating 
in excess of 10 percent for right ankle strain with resolved 
stress fracture is denied.

Entitlement to an initial rating of 20 percent, from February 
21, 2007, for right ankle strain with resolved stress 
fracture is granted, subject to the regulations pertinent to 
the disbursement of monetary funds. 

Prior to February 21, 2007, entitlement to an initial rating 
in excess of 10 percent for left ankle strain with resolved 
stress fracture is denied.

Entitlement to an initial rating of 20 percent, from February 
21, 2007, for left ankle strain with resolved stress fracture 
is granted, subject to the regulations pertinent to the 
disbursement of monetary funds. 



____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


